MEMORANDUM **
Pablo Hernandez, a California state prisoner, appeals from the district court’s judgment denying his 28 U.S.C. § 2254 petition challenging his convictions for first degree murder, robbery, and attempted murder. We have jurisdiction pursuant to 28 U.S.C. § 2253, and we affirm.
Hernandez contends that his videotaped statements to police were obtained in violation of Miranda v. Arizona, 384 U.S. 436, 86 S.Ct. 1602, 16 L.Ed.2d 694 (1966), and that his privilege against self-incrimination was violated when the trial court admitted the statements. We disagree.
The record supports the California Court of Appeal’s determination that Hernandez voluntarily, knowingly, and intelligently waived his Miranda rights. See Colorado v. Spring, 479 U.S. 564, 577, 107 S.Ct. 851, 93 L.Ed.2d 954 (1987). We conclude that the state court’s decision was neither contrary to, nor an unreasonable application of, clearly established Supreme Court precedent, nor was it based on an unreasonable determination of the facts in light of the evidence presented in state court. See 28 U.S.C. § 2254(d)(1), (d)(2); *595see also Spring, 479 U.S. at 577, 107 S.Ct. 851.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.